. If tenancy by the curtefy initiate is an effate of any kind.; if it gives any inter ejf in the lands;—if it gives any title to the tenant; then is it- afubjeft of forfeiture, under the pofitive provifions of the aft of Aftembly. It is evident, that the forfeiture under this aft is more extenfive, than by the common law, or ftatutes, of England. 1 H. If- P- C. 24.2. In England the forfeiture is of lands arid tenements of inheritance, and rights of entry; and the profits of lands and tenements, which the attainted per-fon had in his own right for life, or for years: 4 Bl. C, 381. But here, in addition to thefe objefts, rights of entry touching lands, a right to reverie a judgment, and all conditions, ufes, and trufts, aré forfeited, if, therefore, a tenancy by the cur-tefy initiate is forfeited by attainder in England, a fortiori it is forfeited in Prnnfylvania. ■ -
Cur. Adv. Vult.